Order, Supreme Court, New York County, entered January 16, 1978, which determined that plaintiff-appellant wife, and not defendant-respondent husband, was in contempt of court and which reduced counsel fees, denied the application for alimony arrears, suspended, abated and forgave child support arrears and gave certain visitation privileges to husband with regard to infant issue, modified, on the facts and in the exercise of discretion, to grant wife judgment for $6,000 covering all alimony and support claims to the date of the entry of the judgment of divorce, and to remand for hearing on visitation and child support, and otherwise affirmed, without costs. During the pendency of this action for divorce, the parties stipulated in open court that: custody of the only child of the marriage was granted to plaintiff wife, subject to the defendant husband’s right of visitation; the husband would pay to the wife $6,000 to cover all alimony arrears; would continue pendente lite alimony and support, as provided by a prior court order; would pay certain alimony and child support after entry of judgment; the husband would have certain visitation rights with his infant son; and the wife and infant son “shall regularly reside in the metropolitan area of the City of New York”. Both parties violated the terms of this stipulation. The wife ultimately moved to Detroit, remarried and made it difficult for the husband to see his son. Husband moved to punish wife for contempt, and she cross-moved for the same relief. The Supreme Court held, inter alia, the wife to be in comtempt of court; that she was not entitled to alimony or child support arrears; that she was to follow the visitation provisions as provided in the original stipulation; and that, “[it] is directed that plaintiff deliver her son (from Detroit) to the defendant (in New York) once a month, and if the plaintiff refuses to bring Lee Scott (Siegelson) to New York and it costs the defendant $300.00 more or less to take a plane trip then and in that event child support will be suspended for a period of four weeks”. On this record, we feel that *803the wife is entitled to at least the amount of $6,000 which had been previously stipulated to cover the arrears prior to the entry of the judgment of divorce. In addition, we are not persuaded that the provisions of the court’s order regarding visitation and support are in the best interests of the child. They may be so unwieldly as to encourage noncompliance. Upon a hearing, visitation and support provisions should be worked out which are more practical and equitable. Concur — Fein, J. P., Sandler, Bloom and Carro, JJ.